DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-28 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 10, 2019; September 26, 2018 and July 19, 2018 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 20, 21, 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites 
In claim 12, lines 2 and 3, it is unclear as to what is being claimed, since the claim says “up to more than 60 percent” it is unclear as to what is being claimed the amount over 60 percent or all of the amount up to 60 percent and then the amount over in addition.  This is the same thing that makes the term “especially more than 70 percent” also unclear since its unclear if the claim is only claiming over 70 percent now or still using the “up to more than” in addition to the term “especially more than 70 percent”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0298466 to Nedachi et al.
Regarding claim 19, the Nedachi publication teaches a control device 42 for a dual-clutch transmission 51a, 51b (see Figs. 3) of a motor vehicle, which is designed to .
Allowable Subject Matter
Claims 11, 13-18, 22, 24, 25, 27 and 28 are allowed.
Claims 12, 20, 21, 23 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a method for operating a dual-clutch transmission of a motor vehicle having the steps of in a pre-selection phase for a gear change to a desired gear in a second transmission branch, a rotational motion of the desired gear is synchronized with the transmission output, and the synchronized desired gear is unlocked and engaged, and in the second clutch, the second clutch hydraulic system is closed up to a touch point starting from which the second clutch transmits a torque from the crank shaft to the second transmission branch, and beyond, wherein the filling of the second clutch hydraulic system has begun already during the preselection phase and the second clutch hydraulic system is filled in the pre-selection phase at most until reaching a touch point of the second clutch and the remaining steps of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2004/0224818 to Leising et al. teaches a dual clutch transmission that has the second clutch engaged in the beginning of a shift up to a touch point, but lacks a teaching that there is a pre selection phase for synchronizing the desired gear with the transmission output.
U.S. Publication No. 2010/0279818 to Soliman et al. teaches a dual clutch transmission for starting an engine.
U.S. Publication No. 2015/0233474 to DeVisscher teaches a dual clutch transmission that engages two different gears while at a standstill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN HOLMES/Primary Examiner, Art Unit 3659